Order, Supreme Court, New York County (Burton S. Sherman, J.), entered April 29, 1992, which, inter alia, granted plaintiffs motion for summary judgment dismissing defendant Ryder’s counterclaims and affirmative defenses, unanimously affirmed, without costs.
We agree with the IAS Court that Lien Law § 11, in effect at the time in question, required an attempt at personal service of the mechanic’s lien before resort to other methods of service provided therein. Since defendant Ryder admittedly never made an attempt at personal service, its lien is a nullity and is not superior to any of the mortgages held by plaintiff Bank (see, Murphy Constr. Corp. v Morrissey, 168 AD2d 877; Matter of Hui’s Realty v Transcontinental Constr. Servs., 168 AD2d 302, lv denied 77 NY2d 810). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ.